 Fill in this information to identify your case:

 Debtor 1                   Robert D. Lobdell
                            First Name                      Middle Name              Last Name

 Debtor 2                   Amy L. Lobdell
 (Spouse if, filing)        First Name                      Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number             19-57571
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's          Bank of America N. A.                               Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of         1143 Autumnview Dr Rochester,                    Reaffirmation Agreement.
    property               MI 48307 Oakland County                          Retain the property and [explain]:
    securing debt:         2019 SEV 319,130



    Creditor's          PHH Mortgage                                        Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of         1143 Autumnview Dr Rochester,                    Reaffirmation Agreement.
    property               MI 48307 Oakland County                          Retain the property and [explain]:
    securing debt:         2019 SEV 319,130



    Creditor's          Stony Creek Ridge Subdivision                       Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of         1143 Autumnview Dr Rochester,                    Reaffirmation Agreement.
                           MI 48307 Oakland County


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



                       19-57571-pjs           Doc 13           Filed 12/27/19        Entered 12/27/19 16:44:49          Page 1 of 2
 Debtor 1      Robert D. Lobdell
 Debtor 2      Amy L. Lobdell                                                                         Case number (if known)    19-57571

     property           2019 SEV 319,130                                    Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               GM Financial                                                                                        No

                                                                                                                                  Yes

 Description of leased        2019 Chevy Equinox $235.22/month
 Property:

 Lessor's name:               GM Financial Leasing                                                                                No

                                                                                                                                  Yes

 Description of leased        2017 Chevy Silverado Truck $684.90/mo
 Property:

 Lessor's name:               Honda Financial Services                                                                            No

                                                                                                                                  Yes

 Description of leased        2018 Honda Accord $287.65/month
 Property:

 Lessor's name:               Lincoln Automotive Financial Services                                                               No

                                                                                                                                  Yes

 Description of leased        2016 Lincoln MKX $488.68/mo
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Robert D. Lobdell                                                        X /s/ Amy L. Lobdell
       Robert D. Lobdell                                                                Amy L. Lobdell
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        December 27, 2019                                                Date     December 27, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



                 19-57571-pjs                 Doc 13           Filed 12/27/19        Entered 12/27/19 16:44:49                     Page 2 of 2
